               Case 2:19-cv-00714-JCC Document 43 Filed 08/25/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    LANCE P. MCDERMOTT,                                  CASE NO. C19-0714-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    MEGAN BRENNAN, United States Postmaster
      General, and UNITED STATES POSTAL
13    SERVICE,
14                           Defendant.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on Plaintiff’s motion for reconsideration (Dkt. No.
19   41). Motions for reconsideration are generally disfavored. W.D. Wash. Local Civ. R. 7(h)(1).
20   Reconsideration is appropriate only where there is “manifest error in the prior ruling or a
21   showing of new facts or legal authority which could not have been brought to [the Court’s]
22   attention earlier with reasonable diligence.” Id. Plaintiff’s motion reiterates arguments that the
23   Court previously rejected and raises new arguments that Plaintiff could have brought earlier. (See
24   generally Dkt. Nos. 39, 41.) These arguments do not warrant reconsideration of the Court’s prior
25   decision. See W.D. Wash. Local Civ. R. 7(h)(1). Accordingly, the Court DENIES Plaintiff’s
26   motion for reconsideration (Dkt. No. 41).

     MINUTE ORDER
     C19-0714-JCC
     PAGE - 1
            Case 2:19-cv-00714-JCC Document 43 Filed 08/25/20 Page 2 of 2




 1        DATED this 24th day of August 2020.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0714-JCC
     PAGE - 2
